PER CURIAM.
Shamiekka Ford appeals her conviction for second-degree murder. The only issues raised on this direct appeal relate to the alleged ineffectiveness of her trial counsel. Because the record does not establish ineffective assistance, we affirm. Gore v. State, 784 So.2d 418, 437-38 (Fla. 2001) (“A claim of ineffective assistance of counsel may be raised on direct appeal *331only where the ineffectiveness is apparent on the face of the record”) Our affir-mance is without prejudice to Ford’s right to seek postconviction relief.
AFFIRMED.
GRIFFIN, EVANDER and BERGER, JJ., concur.